Citation Nr: 0829247	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back disability, to 
include on a secondary basis, has been received.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.

In a December 1994 rating decision, the RO denied service 
connection for spinal stenosis with radiculopathy on direct 
and secondary bases.  The veteran filed a notice of 
disagreement (NOD) in March 1995, and the RO issued a 
statement of the case (SOC) in October 1995.  The veteran did 
not file a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals).

In a February 2000 rating decision, the RO denied the 
veteran's petition to reopen the claim for service connection 
for back disability (then characterized as spinal stenosis 
with degenerative joint disease of the lumbar spine).  The 
veteran filed a NOD in March 2000.  The RO issued a SOC in 
March 2001, but the veteran did not file a substantive 
appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for spinal stenosis 
as secondary to service-connected conditions.  In October 
2001, the veteran filed a NOD.  In September 2002, 
jurisdiction of the veteran's claims file was transferred 
from the RO in Newark, New Jersey, to the RO in Philadelphia, 
Pennsylvania.  The Philadelphia RO issued a SOC in July 2003, 
and the veteran filed a substantive appeal in August 2003.

In December 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
the hearing is of record.  Subsequently, the veteran and his 
representative submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
previously accepted that evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2007).

In January 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include providing the veteran 
with notice of the information and evidence necessary to 
substantiate a claim for secondary service connection and 
notice of the information and evidence necessary to reopen a 
claim.  After sending the veteran and his representative a 
letter providing information about a secondary service 
connection claim, the AMC continued the denial of the claim 
on appeal (as reflected in a November 2006 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

In a March 2007 letter, the Board notified the veteran that 
the VLJ who conducted his December 2003 hearing is no longer 
with the Board, and indicated that the veteran could request 
another hearing, if he so desired.  In a response later in 
March 2007, the veteran indicated that he did not desire 
another hearing.

In June 2007, the Board again remanded the claim to the RO, 
via the AMC, for additional development.  After completing 
some action, the AMC continued the denial of the claim ( as 
reflected in the May 2008 SSOC), and returned this matter to 
the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is again warranted, even 
though such will, regrettably, further delay an appellate 
decision.

The Board remanded this matter in June 2007 primarily for a 
VCAA-compliant notice letter as regards the petition to 
reopen the claim for service connection for a low back 
disability, to include on a secondary basis, under the former 
version of 38 C.F.R. § 3.156(a).  

In a July 2007 letter, the RO addressed the element(s) 
required to establish service connection that was/were found 
insufficient in the previous denial of the claim, as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006); however, the 
RO's letter  did not explain what type of evidence is needed 
to reopen the claim  under the former version of 38 C.F.R. 
§ 3.156(a).  Instead, the RO advised the veteran of current 
38 C.F.R. § 3.156(a).  Likewise, in the May 2008 SSOC, the RO 
cited to  the current  version of 38 C.F.R. § 3.156(a), and 
denied his petition to reopen his claim under this  current 
regulation.

The Board emphasizes that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  On these 
facts, the Board has no alternative but to remand the claim 
for compliance with the notice directives of the prior remand 
that have not yet been fulfilled, and reajudication of the 
claim under the correct legal authority. 

Accordingly, on remand, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim, notifying him that he has a  full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should provide specific 
notice as to the correct version of 38 C.F.R. § 3.156 that is 
applicable to this claim (as noted above).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection (in the claim is reopened and service 
connection is granted)-particularly,  disability rating and 
effective date.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The RO's adjudication of the claim should include 
express consideration of the correct version of 38 C.F.R. 
§ 3.156 (address above) that is applicable to claims to 
reopen filed prior to 38 C.F.R. § 3.156..

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should, send to the veteran and 
his representative a request that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should provide specific 
notice of the correct version of 38 C.F.R. 
§ 3.156 that is applicable to claims to 
reopen filed prior  to August 29, 2001 (as 
noted above). The RO should also ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.

The  RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority (to  particularly include the 
version of 38 C.F.R. § 3.159 that is 
applicable to claims filed prior to August 
29, 2001).

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of the correct version of 
38 C.F.R. § 3.156 that is applicable to 
claims filed prior to August 29, 2001, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


